                       Case 18-33612-KRH       Doc 45     Filed 09/08/20 Entered 09/08/20 13:48:36               Desc Main
                                                         Document     Page 1 of 11




                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                                            RICHMOND DIVISION
                             In re:
                             CHRISTOPHER PAUL KALLDIAN,                                   CHAPTER 13
                                             DEBTOR.                                      CASE NO. 18-33612-KRH

                             HARLEY-DAVIDSON,
                                             MOVANT,
                             vs.
                             CHRISTOPHER PAUL KALLDIAN
                             and CARL M. BATES, TRUSTEE,
                                             RESPONDENTS.



                                            MOTION FOR RELIEF FROM THE AUTOMATIC STAY


                                                                         NOTICE

                             YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND DISCUSS T HE M WITH
                             YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORN E Y, YO U
                             MAY WISH TO CONSULT ONE.)

                             TO:     CHRISTOPHER PAUL KALLDIAN, DEBTOR
                                     CARL M. BATES, TRUSTEE
                             IF YOU DO NOT WISH THE COURT TO GRANT THE RELIEF SOUGHT IN T HE MO T IO N, O R IF YO U WANT T HE
                             COURT TO CONSIDER YOUR VIEWS ON THE MOTION, THEN WITHINFOURTEEN (14) DAYS FROM T HE DATE O F
                             SERVICE OF THIS MOTION, YOU MUST FILE A WRITTEN RESPONSE EXPLAINING YO UR P OSIT IO N WITH T HE
                             COURT AND SERVE A COPY ON THE MOVANT. UNLESS A WRITTEN RESPONSE IS FILED AND SERVED WITHIN
                             THIS FOURTEEN (14) DAY PERIOD, THE COURT MAY DEEM OP POSITION WAIVED, TREAT THE MOTION AS
                             CONCEDED, AND ISSUE AN ORDER GRANTING THE REQUESTED RELIEF WITHOUT FURTHER NOTICE OR
                             HEARING.

                             IF YOU MAIL YOUR RESPONSE TO THE COURT FOR FILING, YOU MUST MAIL IT EARLY ENOUGH SO THE CO URT
                             WILL RECEIVE IT ON OR BEFORE THE EXPIRATION OF THE FOURTEEN (14) DAY PERIOD.




                             THE PRELIMINARY HEARING IS SCHEDULED TO BE HELD ON SEPTEMBER 30,
                             2020 AT 11:00 AM IN THE U.S. BANKRUPTCY COURT, 701 EAST BROAD STREET,
                             RICHMOND, VA 23219, COURTROOM 5000.
                                      Harley-Davidson (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §362,
                             for relief from the automatic stay with respect to a 2017 Harley-Davidson FLHXS Street

Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 76954
Case 18-33612-KRH         Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36            Desc Main
                                   Document     Page 2 of 11



      Glide Special VIN 1HD1KRC18HB695799 (the “Property”), for all purposes allowed by the
      Promissory Note and Security Agreement and applicable law.          In further support of this
      Motion, Movant respectfully states:
              1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §157
      and §1334 and 11 U.S.C. §362(d), and this matter is a core proceeding.
              2.      A petition under Chapter 13 of the United States Bankruptcy Code was filed
      with respect to the Debtor on July 13, 2018.
              3.      A Chapter 13 Plan was confirmed on May 15, 2019.
              4.      Upon information and belief, the Movant has a validly perfected security
      interest in a 2017 Harley-Davidson FLHXS Street Glide Special VIN 1HD1KRC18HB695799,
      pursuant to a valid Promissory Note and Security Agreement dated November 9, 2017. A
      copy of the Promissory Note and Security Agreement and a copy of the evidence of Title
      establishing Movant’s security interest are attached hereto as Exhibit A.
              5.      As of September 1, 2020, the unpaid principal and interest balance due is
      $28,908.39 and the approximate outstanding amount of the Obligations less any partial
      payments or suspense balance is $28,908.39.
              6.      The following chart sets forth the number and amount of post-petition
      payments due pursuant to the terms of the Promissory Note and Security Agreement as of
      September 1, 2020:
        Number of            From             To            Monthly Payment        Total Payments
        Payments                                            Amount
        1 (Partial)          04/24/2020       04/24/2020    $148.68                $148.68
        4                    05/24/2020       08/24/2020    $666.44                $2,665.76
        Less post-petition partial payments (suspense balance):                    ($0.00)
                                                                       Total:      $2,814.44

              7.      As of September 1, 2020, the total post-petition arrearage/delinquency is
      $2,814.44, consisting of (i) the foregoing total of post-petition payments in the amount of
      $2,814.44, plus (ii) the following fees:
              Fee Description                                    Amount
              N/A                                                $0.00

              8.      The estimated value of the Property is $20,395.00.       The basis for such
      valuation is: NADA, a copy of which is attached hereto as Exhibit B.
              9.      Cause exists for relief from the automatic stay for the following reasons:
                     i.       Movant’s interest in the Property is not adequately protected.
                    ii.       Post-Petition payments required by the confirmed plan have not
                              been made to Movant.
                       Case 18-33612-KRH      Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36            Desc Main
                                                       Document     Page 3 of 11



                                    WHEREFORE, Movant prays that this Court issue an Order terminating or
                             modifying the stay and granting the following:
                                    1.      Relief from the stay for all purposes allowed by applicable law and the
                             Promissory Note and Security Agreement to enforce its remedies to obtain possession of
                             the Property and any and all other collateral pledged under the Promissory Note and
                             Security Agreement.
                                    2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
                                    3.      For such other relief as the Court deems proper.


                                    Dated: September 8, 2020

                                                                         HARLEY-DAVIDSON


                                                                         By:       /s/JOHNIE R. MUNCY
                                                                         Eric D. White, Esquire, Bar No. 21346
                                                                         Johnie R. Muncy, Esquire, Bar No. 73248
                                                                         Nisha R. Patel, Esquire, Bar No. 83302
                                                                         D. Carol Sasser, Esquire, Bar No. 28422
                                                                         Samuel I. White, P.C.
                                                                         1804 Staples Mill Road
                                                                         Suite 200
                                                                         Richmond, VA 23230
                                                                         Tel.: (804) 290-4290
                                                                         Fax: (804) 290-4298
                                                                         jmuncy@siwpc.com

                                                            CERTIFICATE OF SERVICE

                                     I certify that on September 8, 2020, the foregoing Motion was served via CM/ECF on
                             Carl M. Bates, Trustee, and James E. Kane, Counsel for Debtor, at the email addresses
                             registered with the Court, and that a true copy was mailed via first class mail, postage
                             prepaid, to Christopher Paul Kalldian, Debtor, 13246 Winston Rd., Ashland, VA 23005.

                                                                         /s/JOHNIE R. MUNCY
                                                                         Johnie R. Muncy, Esquire
                                                                         Samuel I. White, P. C.




Johnie R. Muncy, Esquire
Counsel for Movant
Samuel I White, P.C.
Bar No. 73248
1804 Staples Mill Road
Suite 200
Richmond, VA 23230
(804) 290-4290
File No. 76954
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 4 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 5 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 6 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 7 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 8 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 9 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 10 of 11
Case 18-33612-KRH   Doc 45    Filed 09/08/20 Entered 09/08/20 13:48:36   Desc Main
                             Document     Page 11 of 11
